COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
 
 
IN RE:  ROSA
  SERRANO,
 
                           
  Relator.


§
 
§
 
§
 
§
 


 
No. 08-11-00366-CV
 
AN ORIGINAL
  PROCEEDING
 
                   IN MANDAMUS
 




 


 


 



MEMORANDUM OPINION
ON PETITION FOR WRIT OF MANDAMUS
 
Relator,  Rosa Serrano, pro se, has filed a petition for writ of mandamus requesting that
this Court compel the Honorable Carlos Villa, Judge of El Paso County Court at
Law Number Five to, “vacate his order of April 28, 2011, and to proceed no
further in the case.”
Mandamus
will issue only to correct a clear abuse of discretion.  See
Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)(orig.
proceeding).  In addition, there must be
no other adequate remedy at law available to the relator.  See In
re McAllen Medical Center, Inc., 275 S.W.3d 458, 464-65 (Tex. 2008)(orig.
proceeding).  Based on the petition and
record before us, Relator has failed to establish that she is entitled to
relief by writ of mandamus.  See Tex.R.App.P.
52.8.  The petition is therefore
DENIED.  
 
January 25, 2012                                 ________________________________________________
ANN CRAWFORD McCLURE,
Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.